157 U.S. 368 (1895)
COLVIN
v.
JACKSONVILLE.
No. 874.
Supreme Court of United States.
Submitted March 11, 1895.
Decided April 1, 1895.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF FLORIDA.
*369 Mr. H. Bisbee for appellant.
Mr. John C. Cooper for appellees. Mr. A.W. Cockrell filed a brief for same.
MR. JUSTICE SHIRAS, after stating the case, delivered the opinion of the court.
It is claimed on behalf of the appellant that the appeal may be sustained in this case because it is one in which the question of the jurisdiction of the court below is in issue, and thus within section five of the judiciary act of March 3, 1891.
But that section provides that "in such case the question of jurisdiction alone shall be certified to the Supreme Court from the court below for decision," and this record does not disclose any such certificate.
Accordingly no course is left open to this court but to dismiss the appeal for want of jurisdiction. Any discussion of this question of practice is rendered unnecessary by the full treatment it received in the recent case of Maynard v. Hecht, 151 U.S. 324, wherein it was held that in the instance of an appeal upon the question of jurisdiction under the fifth section of the act, a certificate by the Circuit Court presenting such question for the determination of this court is explicitly and in terms required in order to invoke the exercise by this court of its *370 appellate jurisdiction, and that the absence of such certificate is fatal to the maintenance of the appeal. See likewise Shields v. Coleman, ante, 168.
Appeal dismissed.